DETAILED ACTION

Claim status

This action is in response to applicant filed on 02/10/2022. 
Claims 1, 2, 4, 10-11 and 13-15 has been amended.
Claims 16-17 are new.
Claims 1-17 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 02/10/2022, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 117 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a system for locating an object, the system comprising: : 
a surface waveguide including one or more waveguides disposed therein; 
at least two emitters with known positions with respect to the surface waveguide and configured to emit signals at a selected frequency, wherein the selected frequency is associated with the object to be detected, wherein:
the signals from the at least two emitters are received by a receiver associated with the object via the one or more waveguides, and the receiver is configured to determine a receiver position from the signals from the at least two emitters having the frequency associated with the object.

The closest prior art of record is Oota et al. (High-Accuracy Positioning Using Phase Difference of Electrode Array for Two-Dimensional Communication Sensor Network (2DCSN) in view of Lavery (US 2015/0111597) and further in view of Vyssotski et al. (US 2017/0248696) where it teaches a system for locating an object, the system comprising: : 
a surface waveguide including one or more waveguides disposed therein; 
at least two emitters with known positions with respect to the surface waveguide and configured to emit signals at a selected frequency, wherein the selected frequency is associated with the object to be detected, wherein:
the signals from the at least two emitters are received by a receiver associated with the object via the one or more waveguides . However, the cited reference fail to individually disclose, or suggest when combined, the receiver is configured to determine a receiver position from the signals from the at least two emitters having the frequency associated with the object.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the receiver is configured to determine a receiver position from the signals from the at least two emitters having the frequency associated with the object in combination with the recited structural limitations of the claimed invention.

Conclusion




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689